Patty \s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 1, 2015

                                       No. 04-14-00579-CV

                                       Jay Kay BEAR Ltd,
                                            Appellant

                                                 v.

                                         Patty MARTIN,
                                             Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011-CI-11890
                        Honorable Cathleen M. Stryker, Judge Presiding

                                          ORDER
        Appellees’ and Cross-Appellees’ briefs were due on March 30, 2015. This court granted
a joint first motion for extension of time to file Appellees’ and Cross-Appellees’ briefs until
April 29, 2015. On April 27, 2015, Appellees and Cross-Appellees filed a second joint motion
for a fourteen-day extension of time to file their respective briefs, for a total extension of forty-
four days.
        Appellees’ and Cross-Appellees’ motion is GRANTED. The respective briefs must be
filed with this court not later than May 13, 2015. See TEX. R. APP. P. 38.6(d).
        NO FURTHER EXTENSIONS OF TIME TO FILE APPELLEES’ BRIEF or
CROSS-APPELLEES’ BRIEF WILL BE GRANTED. If Appellees or Cross-Appellees fail
to file their respective brief as ordered, the court may set the appeal at issue and submit the
appeal without the brief.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court